UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2015 Date of reporting period :	December 1, 2014 — November 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Intermediate-Term Municipal Income Fund Annual report 11 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Tax-exempt bonds may be issued under the Internal Revenue Code only by limited types of issuers for limited types of projects. As a result, the fund’s investments may be focused in certain market segments and be more vulnerable to fluctuations in the values of the securities it holds than a more broadly invested fund. Interest the fund receives might be taxable. Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Now that the U.S. Federal Reserve has raised interest rates, some degree of uncertainty has lifted. Recent volatility in the markets, however, tells us that the way forward in 2016 will not likely be a straight ascending path. There are divergent economic conditions around the world. Oil prices continue to drop, putting pressure on the energy sector while helping consumers. U.S. growth appears stable but modest, and Europe continues to be in stimulative mode as it tries to accelerate its recovery. On the other hand, China is decelerating, as the emerging markets that are tied to its fortune have experienced losses. Still, these markets may present potential opportunities. In this changing environment, Putnams portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended November30, 2015, as well as an outlook for the coming months. With a new year beginning, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Intermediate-Term Municipal Income Fund Interview with your fund’s portfolio managers What was the environment like for intermediate - term municipal bonds during the 12-month reporting period ended November30, 2015? Thalia: As an asset class, municipal bonds fared relatively well during the reporting period, posting gains that were generally in line with or exceeded the broader U.S. fixed-income market, as measured by the Barclays U.S. Aggregate Bond Index, as well as U.S. Treasuries. With interest rates just slightly higher by period-end, intermediate-term municipal bonds outperformed shorter-term municipal bonds but underperformed longer-term municipal bonds on an absolute basis. Expectations for the Federal Reserve’s first interest-rate hike since June2006 weighed on the markets throughout the reporting period. However, the Fed’s intention to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping concerns of economic slowdowns in Europe and China and low commodity prices. Historically low commodity prices were especially noteworthy, as falling oil prices have eased inflationary pressures on the U.S. economy — keeping inflation well below the Fed’s 2% target for price stability. With a nod to those concerns and the stronger U.S. dollar, This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 11/30/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Intermediate-Term Municipal Income Fund 5 the central bank left its benchmark rate unchanged during the period. Were supply/demand [technical] factors favorable for the asset class during the reporting period? Paul: Yes. Technicals were generally supportive of municipal bond prices and helped to offset negative pressure from the heightened market volatility and the trend toward slightly higher interest rates in anticipation of Fed action. The supply of municipal bond issuance was relatively heavy, 24.3% higher on a year-to-date basis through November2015 compared with the same period in 2014. The bulk of new issuance had been earmarked for refinancing activity as municipal issuers took advantage of the low-interest-rate environment to replace their older, higher-coupon bonds with lower-cost debt. Demand held up relatively well despite the heightened volatility, which we believe was largely due to investors’ penchant for attractive income alternatives. Municipal bond flows did turn modestly negative in the third quarter of 2015. We believe this development was more a result of broader market factors rather than fundamentals within the municipal bond market. Once the market volatility calmed, inflows resumed, primarily into national and long-term funds. Credit spreads [the difference in yield between higher- and lower-quality municipal bonds] narrowed a bit during the period, contributing to slightly better returns for lower-quality investments than for higher-quality investments. While there were outliers such as the Commonwealth of Puerto Rico [see “In the News” on page 10], the State of Illinois, and the City of Chicago, we saw indications that the Allocations are shown as a percentage of the fund’s net assets as of 11/30/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Intermediate-Term Municipal Income Fund overall health of the municipal bond market continued to improve along with the strengthening U.S. economy. According to Moody’s, the ratio of upgrades to downgrades has generally risen in recent years. We have also broadly seen progress at the state level with revenue growth and other key debt metrics. How did Putnam Intermediate-Term Municipal Income Fund perform against this backdrop? Thalia: The fund’s positive absolute performance lagged its benchmark, the Barclays 7-Year Municipal Bond Index, and the average return of its Lipper peer group for the 12months ended November30, 2015. We attribute this result to the portfolio’s emphasis on what we believe are high-quality bonds, as well as to its higher cash position relative to its Lipper peers. What strategies or holdings influenced the fund’s performance during the reporting period? Paul: By focusing on intermediate-term municipal bonds with maturities on average of 3 to 10 years, the fund continued to offer a more competitive tax-exempt yield than shorter-term tax-free investments but with lower duration, or less sensitivity to interest-rate changes, than longer-maturity municipal bonds. We searched for investments that allowed us to extend maturities further out on the tax-exempt yield curve to Credit qualities are shown as a percentage of net assets as of 11/30/15. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. Intermediate-Term Municipal Income Fund 7 lock in what we believe are attractive rates for longer periods, but we kept the fund’s duration positioning below that of its Lipper peer group based on our more conservative interest-rate outlook. This approach included maintaining a slightly higher cash position in the portfolio to help shelter it from price pressures, given the risk of interest rates moving higher. We also believed carrying slightly higher-than-average cash balances gave us greater flexibility to act swiftly when timely investment opportunities presented themselves. The portfolio retained its high-quality focus, with approximately 89.9% of the portfolio invested in investment-grade holdings at period end on November30. The rally in riskier municipal bonds pushed yields for these bonds lower and narrowed credit spreads [the yield advantage that municipal bonds offer over U.S. Treasuries with the same maturity]. As such, our overweight positioning in investment-grade bonds rated Baa relative to the benchmark augmented performance during the period. The fund continued to be invested in a wide range of intermediate-term municipal bonds from around the nation. Our duration positioning detracted from relative performance versus our Lipper peers, as interest rates moved slightly higher during the reporting period. The fund was weighted more toward essential service revenue bonds than toward general obligation [G.O.] bonds. Revenue bonds have been typically issued by state and local governments to finance specific revenue-generating projects, and the projects’ receipts are used to service the debt. While we believe that conditions are improving at the state and local levels, we continued to underweight local G.O. bonds relative to the benchmark because these securities rely on the taxing power of the issuer and the health of the local economy to make payments on these bonds. Relative to its Lipper peer group, the portfolio’s sector overweights included power, air transportation, and nursing homes [continuing-care] bonds. Overall, this credit positioning contributed positively to performance. Not owning Puerto Rico bonds was also advantageous, given the fiscal challenges facing the U.S. commonwealth in the aftermath of its August1 debt payment default. What is your outlook as 2015 comes to a close? Thalia: For much of 2015, investors reacted to the Fed’s long-communicated plans to raise the federal funds rate off its very accommodative near-zero level — adding to the year’s noteworthy market volatility. As the calendar year came to a close, and with the Fed expressing more confidence in the U.S. economy, the central bank raised its benchmark short-term interest rate by 25 basis points, or a quarter of a percentage point, at its December policy meeting. With liftoff finally under way, the Fed communicated that its accommodative monetary policy will remain in place and that the pace of future rate increases is likely to focus on relevant data for the foreseeable future. We believe the Fed is likely to take an approach that is different than in past economic recoveries, introducing gradual rate increases that are dependent on evolving economic conditions that warrant a higher rate environment. With that said, analysts and Fed policymakers held very different views of where the central bank’s benchmark rate will be at the end of 2016. Yields on fixed-income securities respond to a range of factors, most notably monetary policy and interest-rate expectations, as well as views about inflation, employment, and economic growth. Furthermore, changes in interest rates do not affect all bonds equally. Assuming the Fed tightens interest rates at a reasonable pace and the U.S. economy expands at a measured pace, we believe municipal bond yields are likely to rise 8 Intermediate-Term Municipal Income Fund accordingly. Since bond yields and bond prices move inversely, we can also reasonably expect to see some commensurate decline in the bonds’ underlying value. In this scenario, we currently do not foresee widespread credit challenges in 2016. On the other hand, should economic growth slow, we believe troubled issuers could face more headwinds. With the 2016 campaign season in full swing and the presidential candidates more clearly defining their policy agendas, some candidates have discussed individual and corporate tax reform and the elimination of some loopholes and tax deductions. We would caution municipal bond investors from overreacting to discussions about changes to the tax code until after the 2016 election, when it will be clearer if reform is to become a bona fide priority. As we have seen in previous instances, headlines about isolated municipal issuers can lead to investor overreaction and temporary price dislocation. Such price action often results in investment opportunities for Putnam’s Tax Exempt team. Thank you, Thalia and Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. Portfolio Manager Paul M. Drury, CFA, has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Thalia and Paul, Susan A. McCormack, CFA, was part of the management team but left Putnam after the close of your fund’s reporting period. Intermediate-Term Municipal Income Fund 9 IN THE NEWS The U.S. Supreme Court has agreed to review a Puerto Rico debt-restructuring law that would allow some public agencies to ask bondholders to accept losses on the securities in the form of lower payments. Puerto Rico finds itself in a nine-year economic slump, struggling with ways to address its fiscal troubles, which include $72 billion in public debt. The Supreme Court may hear arguments as soon as late March of 2016, with a ruling possible by June. For years, Puerto Rico has borrowed heavily despite its lackluster economic growth. The high court said in early December that it would hear an appeal by the Commonwealth to reinstate a law that would allow some public agencies to accept lower payments. The law, called the Recovery Act, would affect about $22 billion of Puerto Rico’s $72 billion in debt. A U.S. federal court in Puerto Rico ruled against the law in February 2015, and a U.S. appeals court in July affirmed the decision. 10 Intermediate-Term Municipal Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/15 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 5.03% 0.83% 3.37% 0.37% 2.96% 2.96% 4.34% 0.95% 5.74% Annual average 1.84 0.31 1.24 0.14 1.09 1.09 1.59 0.35 2.09 1 year 1.50 –2.56 0.89 –4.11 0.74 –0.26 1.25 –2.04 1.75 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 11/30/15 Lipper Intermediate Barclays 7-Year Municipal Municipal Debt Funds Bond Index category average* Life of fund 7.78% 5.51% Annual average 2.81 1.99 1 year 2.84 1.89 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year and life-of-fund periods ended 11/30/15, there were 215 and 197 funds, respectively, in this Lipper category. Intermediate-Term Municipal Income Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been $10,337 ($10,037 after contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $10,296 and no contingent deferred sales charge would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $10,095. A $10,000 investment in the fund’s class Y shares would have been valued at $10,574. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/15 Class A Class B Class C Class M Class Y (inception dates) (3/18/13) (3/18/13) (3/18/13) (3/18/13) (3/18/13) Before After Before After Net sales sales Before After Before After sales sales asset charge charge CDSC CDSC CDSC CDSC charge charge value Life of fund 5.44% 1.22% 3.71% 0.71% 3.29% 3.29% 4.72% 1.32% 6.16% Annual average 1.92 0.44 1.32 0.26 1.17 1.17 1.67 0.47 2.17 1 year 1.79 –2.29 1.18 –3.82 1.03 0.03 1.53 –1.77 2.04 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Intermediate-Term Municipal Income Fund Fund price and distribution information For the 12-month period ended 11/30/15 Distributions Class A Class B Class C Class M Class Y Number 12 12 12 12 12 Income 1 $0.121212 $0.059997 $0.044631 $0.096001 $0.146763 Capital gains 2 — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/14 $10.16 $10.58 $10.16 $10.16 $10.16 $10.50 $10.16 11/30/15 10.19 10.61 10.19 10.19 10.19 10.53 10.19 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 3 1.28% 1.23% 0.69% 0.53% 1.03% 0.99% 1.53% Taxable equivalent 4 2.26 2.17 1.22 0.94 1.82 1.75 2.70 Current 30-day SEC yield (withexpense limitation) N/A 0.85 0.30 0.14 N/A 0.62 1.12 Taxable equivalent 4 N/A 1.50 0.53 0.25 N/A 1.10 1.98 Current 30-day SEC yield (without expense limitation) 6 N/A 0.10 –0.48 –0.64 N/A –0.13 0.34 Taxable equivalent 4 N/A 0.18 –0.85 –1.13 N/A –0.23 0.60 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 4 Assumes maximum 43.40% federal combined tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. 5 For a portion of the period, the fund had expense limitations, without which yields would have been lower. 6 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Intermediate-Term Municipal Income Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/14* 0.85% 1.45% 1.60% 1.10% 0.60% Total annual operating expenses for the fiscal year ended 11/30/14 1.76% 2.36% 2.51% 2.01% 1.51% Annualized expense ratio for the six-month period ended 11/30/15† 0.85% 1.45% 1.60% 1.10% 0.60% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 3/30/16. † Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 6/1/15 to 11/30/15. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.29 $7.31 $8.07 $5.55 $3.03 Ending value (after expenses) $1,015.10 $1,012.00 $1,011.20 $1,013.80 $1,016.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Intermediate-Term Municipal Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 11/30/15, use the following calculation method. To find the value of your investment on 6/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000*† $4.31 $7.33 $8.09 $5.57 $3.04 Ending value (after expenses) $1,020.81 $1,017.80 $1,017.05 $1,019.55 $1,022.06 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Intermediate-Term Municipal Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays 7-Year Municipal Bond Index measures the performance of investment-grade issues with remaining maturities of seven to eight years. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings 16 Intermediate-Term Municipal Income Fund do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2015, Putnam employees had approximately $500,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Intermediate-Term Municipal Income Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Intermediate-Term Municipal Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Intermediate-Term Municipal Income Fund 19 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. 20 Intermediate-Term Municipal Income Fund Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. In addition, Putnam Management contractually agreed to waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.60% of its average net assets through at least March 30, 2017. During its fiscal year ending in 2014, your fund’s expenses were reduced as a result of this expense limitation. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered Intermediate-Term Municipal Income Fund 21 the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on March 18, 2013, the Trustees considered that its class A share cumulative total return performance at net asset value was in the third quartile of its Lipper peer group (Lipper Intermediate Municipal Debt Funds) for the one-year period ended December31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over the one-year period ended December 31, 2014, there were 216 funds in your fund’s Lipper peer group. Because your fund commenced operations on March 18, 2013, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering 22 Intermediate-Term Municipal Income Fund performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Intermediate-Term Municipal Income Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Intermediate-Term Municipal Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Intermediate-Term Municipal Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of November 30, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the two-year period then ended and the period from March 18, 2013 (commencement of operations) through November 30, 2013. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of November 30, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Intermediate-Term Municipal Income Fund as of November 30, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the two-year period then ended and the period from March 18, 2013 (commencement of operations) through November 30, 2013, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts January 8, 2016 Intermediate-Term Municipal Income Fund 25 The fund’s portfolio 11/30/15 Key to holding’s abbreviations ABAG Association Of Bay Area Governments FNMA Coll. Federal National Mortgage AGM Assured Guaranty Municipal Corporation Association Collateralized AMBAC AMBAC Indemnity Corporation G.O. Bonds General Obligation Bonds BAM Build America Mutual NATL National Public Finance Guarantee Corp. COP Certificates of Participation PSFG Permanent School Fund Guaranteed FGIC Financial Guaranty Insurance Company Q-SBLF Qualified School Board Loan Fund FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized MUNICIPAL BONDS AND NOTES (89.9%)* Rating** Principal amount Value Arizona (6.5%) AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds, Ser. A, 5s, 12/1/22 Aa1 $75,000 $89,426 AZ State COP, Ser. A, AGM, 5 1/4s, 10/1/20 AA 50,000 57,109 AZ State Hlth. Fac. Auth. Rev. Bonds (Banner Hlth.), Ser. A, 5s, 1/1/17 AA– 50,000 52,338 AZ State Trans. Board Hwy. Rev. Bonds (Maricopa Cnty.) U.S. Govt. Coll., 5s, 7/1/24 (Prerefunded 7/1/20) Aa1 70,000 81,745 4 1/4s, 7/1/19 Aa1 70,000 77,792 AZ Wtr. Infrastructure Fin. Auth. Rev. Bonds (Wtr. Quality), Ser. A, 5s, 10/1/24 Aaa 100,000 124,252 Gilbert, Sub. Lien Sales Tax Pledged Oblig. Rev. Bonds, 5s, 7/1/25 AA+ 100,000 122,511 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/4s, 5/15/21 A– 75,000 86,980 Pima Cnty., Swr. Rev. Bonds, Ser. A, 5s, 7/1/20 AA– 100,000 116,004 Scottsdale, Muni. Property Corp. Excise Tax Rev. Bonds 5s, 7/1/25 AAA 100,000 122,654 5s, 7/1/20 (Prerefunded 7/1/16) AAA 25,000 25,672 California (12.8%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (O’Connor Woods), 5s, 1/1/23 AA– 75,000 89,126 (Episcopal Sr. Cmntys.), 5s, 7/1/22 BBB+/F 50,000 56,534 Alameda, Corridor Trans. Auth. Rev. Bonds, Ser. A 5s, 10/1/24 A3 25,000 30,187 5s, 10/1/21 A3 25,000 29,711 CA Hlth. Fac. Fin. Auth. Rev. Bonds (Northern CA Retired Officers), 5s, 1/1/20 AA– 100,000 114,177 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5s, 2/1/18 A– 50,000 52,249 CA State Dept. of Wtr. Resources Rev. Bonds, Ser. M, 4s, 5/1/16 Aa2 50,000 50,797 26 Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value California cont. CA State Edl. Fac. Auth. Rev. Bonds (Loyola-Marymount U.), Ser. A 5s, 10/1/17 A2 $40,000 $42,928 4s, 10/1/20 A2 60,000 65,770 CA State Pub. Wks. Board Rev. Bonds (Judicial Council Projects), Ser. A, 5s, 3/1/20 A1 100,000 115,274 (Regents U.), Ser. C, FNMA Coll., FHLMC Coll., NATL, 4s, 9/1/20 (Escrowed to maturity) Aaa 30,000 34,011 CA Statewide Cmnty. Dev. Auth. Mandatory Put Bonds (4/1/20) (Southern CA Edison Co.), 1.9s, 4/1/28 Aa3 100,000 101,585 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Sutter Hlth.), Ser. A, 5s, 8/15/22 Aa3 100,000 116,566 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds, Ser. A, 4s, 9/1/17 A– 25,000 26,320 Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A, 5s, 6/1/21 A1 100,000 117,931 Los Angeles Cnty., Redev. Auth. Tax Alloc. Bonds (Various Redev. Areas), Ser. D, AGM, 5s, 9/1/28 AA 100,000 114,767 Los Angeles, Dept. of Arpt. Rev. Bonds, Ser. A, 5s, 5/15/25 AA 100,000 121,112 Los Angeles, Unified School Dist. G.O. Bonds, Ser. I, 5s, 7/1/20 Aa2 75,000 85,092 Modesto, Irrigation Dist. Elec. Rev. Bonds, Ser. A, 5s, 7/1/23 A+ 25,000 30,308 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 5 1/2s, 8/1/23 BBB/P 75,000 89,357 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (Sr. Lien — 91 Express Lane), 5s, 8/15/29 AA– 100,000 114,841 Sacramento, Muni. Util. Dist. Fin. Auth. Rev. Bonds 5s, 7/1/30 AA– 100,000 119,202 (Cosumnes), NATL, 5s, 7/1/18 (Prerefunded 7/1/16) A3 20,000 20,535 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. B, 5s, 7/1/22 A2 50,000 57,978 Sweetwater, G.O. Bonds, Ser. C, AGM, zero%, 8/1/20 AA 50,000 44,697 Turlock, Irrigation Dist. Rev. Bonds, 5s, 1/1/23 A+ 40,000 45,933 Colorado (2.0%) CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/22 Baa1 75,000 85,356 Denver City & Cnty., Arpt. Rev. Bonds, Ser. A 5 1/2s, 11/15/19 A1 70,000 80,728 5s, 11/15/20 A1 30,000 34,511 E-ub. Hwy. Auth. Rev. Bonds, Ser. A1, NATL, 5 1/4s, 9/1/18 AA– 80,000 88,973 Connecticut (1.2%) CT State Special Tax Oblig. Rev. Bonds (Trans. Infrastructure), Ser. B, 5s, 8/1/25 AA 150,000 184,026 Intermediate-Term Municipal Income Fund 27 MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value Florida (4.6%) Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. P-2, 5s, 10/1/23 A1 $40,000 $47,622 Broward Cnty., Arpt. Syst. Rev. Bonds, Ser. A, 5s, 10/1/25 A1 100,000 119,068 Escambia Cnty., Hlth. Fac. Auth. Rev. Bonds (Baptist Hosp., Inc.), 5s, 8/15/18 A3 100,000 108,892 FL State Auth. Utility Rev. Bonds (Golden Gate Util.), AGM, 5s, 7/1/22 AA 75,000 87,744 FL State Board of Ed. G.O. Bonds, Ser. B, 5s, 6/1/21 AAA 25,000 28,990 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr.), Ser. A, 5 1/4s, 10/1/19 A2 50,000 57,210 Jea, Rev. Bonds, Ser. B, 4s, 10/1/22 Aa3 25,000 27,291 Manatee Cnty., Rev. Bonds, NATL, 5s, 10/1/17 (Prerefunded 10/1/16) Aa2 30,000 31,154 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/22 A3 50,000 59,371 Orange Cnty., Rev. Bonds, Ser. C, 5s, 1/1/24 Aa2 55,000 67,250 South Broward, Hosp. Dist. Rev. Bonds (South Broward Hosp. Dist.), 4 3/4s, 5/1/22 Aa3 40,000 42,154 Hawaii (0.6%) Honolulu City & Cnty., G.O. Bonds Ser. B, 5s, 11/1/22 Aa1 25,000 30,249 Ser. F, 5s, 9/1/17 Aa1 50,000 53,648 Illinois (7.6%) Chicago, G.O. Bonds, Ser. A, 4s, 1/1/24 BBB+ 75,000 72,977 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. C, 5 1/4s, 1/1/27 A2 100,000 113,703 Ser. C, 5s, 1/1/23 A 100,000 115,422 Ser. A, 5s, 1/1/22 A2 75,000 86,240 Chicago, Waste Wtr. Transmission Rev. Bonds NATL, 5 1/2s, 1/1/17 AA– 75,000 78,326 Ser. C, 5s, 1/1/26 A 50,000 56,078 Chicago, Wtr. Reclamation Dist. G.O. Bonds 5s, 12/1/35 (Prerefunded 12/1/16) AA+ 70,000 73,135 Ser. A, 5s, 12/1/21 AAA 25,000 29,371 Ser. B, 5s, 12/1/21 AAA 75,000 88,114 IL State G.O. Bonds, 5s, 7/1/23 A– 50,000 54,883 IL State Toll Hwy. Auth. Rev. Bonds Ser. A-2, AGM, 5s, 1/1/27 (Prerefunded 7/1/16) AA 150,000 153,983 Ser. D, 5s, 1/1/24 Aa3 100,000 120,125 Railsplitter, Tobacco Settlement Auth. Rev. Bonds 5 1/4s, 6/1/21 A 20,000 23,118 5 1/4s, 6/1/20 A 50,000 56,906 28 Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value Indiana (0.8%) Whiting, Env. Fac. Mandatory Put Bonds (11/1/22) (BP Products North America, Inc.), 5s, 11/1/45 A2 $100,000 $116,257 Maryland (3.0%) Anne Arundel Cnty., G.O. Bonds (Cons. Gen. Impt.), 5s, 4/1/25 AAA 150,000 188,115 Baltimore, Board of School Comm. Rev. Bonds, 5s, 5/1/16 Aa1 100,000 101,967 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 30,000 34,510 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Edenwald Issue), 5s, 1/1/25 BBB/F 100,000 115,102 Massachusetts (3.9%) MA State Clean Energy Cooperative Corp. Rev. Bonds (Muni. Ltg. Plant Coop.), 5s, 7/1/26 A1 100,000 117,084 MA State Dev. Fin. Agcy. Rev. Bonds (MCPHS U.), Ser. H, 5s, 7/1/24 AA– 25,000 30,184 (MA College Pharmacy Allied), Ser. E, AGM, 5s, 7/1/17 (Escrowed to maturity) AA 25,000 26,667 (MA College Pharmacy Allied), 4s, 7/1/22 AA– 60,000 67,756 MA State Hlth. & Edl. Fac. Auth. Mandatory Put Bonds (4/1/16) (U. of MA), Ser. A, 0.7s, 11/1/30 Aa2 50,000 50,031 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Partners Hlth. Care Syst.) Ser. J-2, 4 1/4s, 7/1/17 AA 50,000 52,683 4s, 7/1/19 AA 15,000 16,472 MA State Port Auth. Rev. Bonds, Ser. B, 5s, 7/1/17 Aa2 75,000 80,063 MA State School Bldg. Auth. Sr. Sales Tax Rev. Bonds, Ser. B, 5s, 10/15/17 AA+ 65,000 70,136 MA State Tpk. Auth. Rev. Bonds, Ser. A, FGIC, 5 1/8s, 1/1/23 (Escrowed to maturity) Aaa 50,000 59,964 Michigan (3.5%) Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A 4s, 7/1/19 Aa3 50,000 54,576 4s, 7/1/18 Aa3 50,000 53,609 MI State Rev. Bonds, AGM, 5 1/2s, 11/1/20 AA+ 50,000 59,801 MI State Fin. Auth. Rev. Bonds (Detroit Wtr. & Swr.), Ser. C-8, 5s, 7/1/16 BBB+ 50,000 51,126 MI State Hosp. Fin. Auth. Mandatory Put Bonds (4/1/20) (Ascension Hlth.), 1.95s, 11/15/47 VMIG1 75,000 76,187 MI State Hosp. Fin. Auth. Rev. Bonds (Henry Ford Hlth. Syst.), 5s, 11/15/19 A3 65,000 72,554 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/22 AA 100,000 118,689 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.), Ser. C, 5s, 12/1/17 A2 35,000 37,642 Intermediate-Term Municipal Income Fund 29 MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value Minnesota (2.9%) Jordan, Indpt. School Bldg. G.O. Bonds (Dist. No. 717), Ser. A, 4s, 2/1/25 Aa2 $90,000 $101,185 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.), 5s, 5/1/21 Baa1 75,000 78,716 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds 5s, 1/1/20 A 20,000 22,784 Ser. C, 3s, 1/1/17 A 20,000 20,502 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5s, 10/1/23 A2 75,000 89,725 Western MN, Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 4s, 1/1/19 Aa3 100,000 108,752 Minnesota (0.4%) Deephaven, Charter School Lease Rev. Bonds (Eagle Ridge Academy), Ser. A, 4.4s, 7/1/25 BB+ 50,000 51,617 Mississippi (1.4%) MS State G.O. Bonds, Ser. H, 4s, 12/1/21 Aa2 100,000 113,666 U. of Southern MS Rev. Bonds, Ser. A, AGM, 5s, 3/1/22 (Prerefunded 3/1/16) Aa2 100,000 101,175 Missouri (0.8%) Cape Girardeau Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (St. Francis Med. Ctr.), Ser. A, 5s, 6/1/19 A+ 100,000 111,330 Nebraska (0.6%) NE State Pub. Pwr. Dist. Rev. Bonds, Ser. A, 5s, 1/1/19 A1 75,000 83,755 Nevada (1.6%) Clark Cnty., Arpt. Rev. Bonds, Ser. 08-E, 4s, 7/1/17 Aa3 150,000 157,850 Las Vegas, Special Assmt. Bonds (Dist. No. 607 Local Impt.), 5s, 6/1/24 BBB–/P 20,000 21,527 NV State G.O. Bonds, 5s, 8/1/20 Aa2 55,000 64,147 New Hampshire (0.2%) NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp.), Ser. A, 5 1/4s, 10/1/19 Baa1 25,000 27,911 New Jersey (5.5%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds, 5s, 10/1/22 Aa2 100,000 120,186 NJ State G.O. Bonds, Ser. Q, 5s, 8/15/21 A2 65,000 74,522 NJ State Econ. Dev. Auth. Rev. Bonds (School Fac. Construction), Ser. K, AMBAC, 5 1/2s, 12/15/19 A3 145,000 159,425 NJ State Edl. Fac. Auth. Rev. Bonds (Montclair St. U.), Ser. J, NATL, 5 1/4s, 7/1/17 A1 50,000 53,473 (Ramapo College of NJ), Ser. A, 5s, 7/1/16 A2 50,000 51,273 30 Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value New Jersey cont. NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds 5s, 9/15/23 A3 $75,000 $81,274 (Holy Name Med. Ctr.), 4 1/2s, 7/1/20 Baa2 25,000 27,331 (Hackensack U. Med. Ctr.), 4 1/2s, 1/1/17 A3 25,000 25,955 (St. Barnabas Hlth.), Ser. A, 4 3/8s, 7/1/20 A3 15,000 16,572 (Holy Name Med. Ctr.), 4 1/4s, 7/1/18 Baa2 60,000 63,608 NJ State Tpk. Auth. Rev. Bonds, Ser. A, 5s, 1/1/21 A+ 100,000 116,890 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, 5s, 6/15/20 A3 25,000 27,093 New York (8.9%) New York, G.O. Bonds, Ser. C-1, U.S. Govt. Coll., 5s, 10/1/18 (Prerefunded 10/1/17) Aa2 25,000 26,944 Niagara Area Dev. Corp. Rev. Bonds (Niagra U.), Ser. A, 5s, 5/1/18 BBB+ 100,000 107,540 Niagara Falls, Bridge Comm. Rev. Bonds (Bridge Syst.), Ser. A, 5s, 10/1/25 A+ 100,000 121,079 NY City, G.O. Bonds, Ser. H, 4s, 3/1/23 Aa2 95,000 108,096 NY City, Hsg. Dev. Corp. Rev. Bonds, Ser. C-1, 3 3/4s, 11/1/16 AA+ 25,000 25,647 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds Ser. AA, 5s, 6/15/16 Aa1 35,000 35,886 Ser. EE, U.S. Govt. Coll., 5s, 6/15/16 (Escrowed to maturity) Aa1 30,000 30,758 NY City, Transitional Fin. Auth. Rev. Bonds, Ser. B-1, 5s, 11/1/23 AAA 150,000 183,510 NY State Dorm. Auth. Rev. Bonds (Mount Sinai Hosp.), Ser. A, 4s, 7/1/20 A3 25,000 27,568 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Fordham U.), 5s, 7/1/17 A2 30,000 31,932 NY State Dorm. Auth. Personal Income Tax Rev. Bonds, Ser. A, 5s, 3/15/24 AAA 100,000 122,025 NY State Hsg. Fin. Agcy. Rev. Bonds (Affordable Hsg.), Ser. AA, 3.8s, 5/1/20 Aa2 50,000 54,045 NY State Urban Dev. Corp. Rev. Bonds (State Personal Income Tax), Ser. A-2, NATL, 5 1/2s, 3/15/21 AAA 125,000 150,233 Ser. B, 5s, 1/1/18 AA 25,000 27,116 Port Auth. of NY & NJ Rev. Bonds, 5s, 7/15/24 Aa3 100,000 110,304 Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 5s, 6/1/17 AA 25,000 26,580 Triborough, Bridge & Tunnel Auth. Rev. Bonds, Ser. B, 5s, 11/15/23 Aa3 60,000 72,533 Westchester Cnty., Indl Dev. Agcy. Civic Fac. Rev. Bonds (Kendal on Hudson), 4s, 1/1/23 BBB/F 50,000 52,905 North Carolina (0.4%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, 6s, 1/1/22 (Escrowed to maturity) AA 50,000 62,957 Intermediate-Term Municipal Income Fund 31 MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value Ohio (3.3%) Columbus, Swr. Rev. Bonds, 5s, 6/1/24 Aa1 $100,000 $122,803 Hamilton Cnty., Hlth. Care Rev. Bonds (Life Enriching Cmntys.), 4s, 1/1/21 BBB 50,000 52,122 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C, 5s, 8/15/18 A3 50,000 54,571 Lorain Cnty., Port Auth. Econ. Dev. Facs. Rev. Bonds (Kendal at Oberlin), 5s, 11/15/23 A– 50,000 56,161 OH State G.O. Bonds (Higher Ed.), Ser. A 5s, 8/1/22 Aa1 50,000 60,489 5s, 2/1/22 Aa1 25,000 29,897 OH State Tpk. Comm. Rev. Bonds, 5s, 2/15/27 A1 100,000 115,450 Oregon (0.4%) Yamhill Cnty., G.O. Bonds (McMinnville- School Dist. #40), AGM, 5s, 6/15/26 (Prerefunded 6/15/17) Aa1 50,000 53,242 Pennsylvania (4.5%) Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (U. Student Housing, LLC), 3s, 8/1/19 Baa3 100,000 101,072 Cumberland Cnty., Muni. Auth. Rev. Bonds (Dickinson College), 5s, 11/1/18 A+ 25,000 26,996 East Hempfield Twp., Indl. Dev. Auth. Rev. Bonds (Student Svcs., Inc. Student Hsg. at Millersville U. of PA), 5s, 7/1/30 Baa3 40,000 43,380 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Gannon U.), 3s, 5/1/17 Baa2 40,000 40,705 Gen. Auth. of South Central Rev. Bonds (York College of PA), 4s, 11/1/19 A 30,000 32,211 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A 5.1s, 7/1/20 A– 25,000 27,472 5s, 7/1/18 A– 25,000 27,059 Northampton Cnty., Hosp. Auth. Rev. Bonds, Ser. A, 5s, 8/15/20 A3 25,000 27,990 PA State G.O. Bonds, Ser. 2, 5s, 2/15/22 Aa3 30,000 33,448 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 115A, 3.35s, 10/1/23 AA+ 100,000 101,279 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Cnty. Area), 5 1/4s, 3/1/20 A1 25,000 28,377 (Northampton Cnty. Area Cmnty. College), Ser. A, BAM, 5s, 6/15/28 AA 50,000 57,103 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, AGM, 5s, 8/1/22 AA 55,000 62,728 West Shore Area Auth. Rev. Bonds (Messiah Village Lifeways Oblig. Group), Ser. A, 5s, 7/1/25 BBB–/F 50,000 55,201 32 Intermediate-Term Municipal Income Fund MUNICIPAL BONDS AND NOTES (89.9%)* cont. Rating** Principal amount Value Texas (8.4%) Arlington, Higher Ed. Fin. Corp. Rev. Bonds (Life School of Dallas), Ser. A, PSFG, 5s, 8/15/26 AAA $100,000 $118,064 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 75,000 80,510 Clear Creek, Indpt. School Dist. G.O. Bonds, Ser. A, PSFG, 5s, 2/15/18 Aaa 100,000 108,933 Crowley, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 8/1/19 Aaa 75,000 85,235 Cypress-Fairbanks, Indpt. School Dist. G.O. Bonds, PSFG, 4 1/4s, 2/15/21 Aaa 100,000 103,976 Midland, Indpt. School Dist. G.O. Bonds, PSFG, 5s, 2/15/18 Aaa 80,000 87,257 Tomball, Indep. School Dist. G.O. Bonds, PSFG, 5s, 2/15/25 AAA 100,000 123,766 TX A&M U. Board of Regents Rev. Bonds, Ser. B, 4s, 5/15/24 Aaa 100,000 113,630 TX State G.O. Bonds, 5s, 4/1/16 Aaa 100,000 101,582 TX State Trans. Comm. Rev. Bonds (1st Tier), Ser. A, 5s, 4/1/25 Aaa 100,000 122,048 TX State Wtr. Dev. Board Rev. Bonds, Ser. A, 5s, 10/15/25 AAA 150,000 187,518 Virginia (0.5%) Chesterfield Cnty., Econ. Dev. Auth. Poll. Control Rev. Bonds (VA Elec. & Pwr.), Ser. A, 5s, 5/1/23 A2 60,000 67,021 Washington (3.0%) King Cnty., Wtr & Swr. Rev. Bonds, Ser. B, 5s, 1/1/25 AA+ 100,000 121,193 Seattle, Light & Pwr. Rev. Bonds, Ser. A, 5s, 2/1/26 Aa2 100,000 115,488 WA State G.O. Bonds, Ser. C, 4s, 2/1/19 Aa1 150,000 163,816 WA State Hlth. Care Fac. Auth. Rev. Bonds (Swedish Hlth. Svcs.), Ser. A, 4s, 11/15/18 (Escrowed to maturity) AAA/F 40,000 43,565 Wisconsin (0.6%) WI State Dept. of Trans. Rev. Bonds, Ser. 1, 5s, 7/1/29 AA+ 75,000 87,344 TOTAL INVESTMENTS Total investments (cost $12,976,001) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2014 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $14,732,578. Intermediate-Term Municipal Income Fund 33 ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Utilities 15.5% Transportation 14.1 Local debt 11.1 Health care 10.7 State debt 10.7 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valua tion inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $13,241,868 $—­ Totals by level $—­ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 34 Intermediate-Term Municipal Income Fund Statement of assets and liabilities 11/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $12,976,001) $13,241,868 Cash 852,858 Interest and other receivables 164,620 Receivable for shares of the fund sold 500,000 Receivable for investments sold 10,419 Receivable from Manager (Note 2) 24,247 Prepaid assets 12,817 Total assets LIABILITIES Payable for investments purchased 5,369 Payable for shares of the fund repurchased 1,006 Payable for custodian fees (Note 2) 3,054 Payable for investor servicing fees (Note 2) 1,601 Payable for Trustee compensation and expenses (Note 2) 204 Payable for administrative services (Note 2) 44 Payable for distribution fees (Note 2) 6,023 Payable for auditing and tax fees 36,652 Payable for reports to shareholders 8,904 Distributions payable to shareholders 10,511 Other accrued expenses 883 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $14,472,878 Distributions in excess of net investment income (Note 1) (52) Accumulated net realized loss on investments (Note 1) (6,115) Net unrealized appreciation of investments 265,867 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Intermediate-Term Municipal Income Fund 35 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($14,206,097 divided by 1,394,486 shares) $10.19 Offering price per class A share (100/96.00 of $10.19)* $10.61 Net asset value and offering price per class B share ($40,172 divided by 3,943 shares)** $10.19 Net asset value and offering price per class C share ($384,560 divided by 37,746 shares)** $10.19 Net asset value and redemption price per class M share ($30,522 divided by 2,995 shares) $10.19 Offering price per class M share (100/96.75 of $10.19)† $10.53 Net asset value, offering price and redemption price per class Y share ($71,227 divided by 6,993 shares) $10.19 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 36 Intermediate-Term Municipal Income Fund Statement of operations Year ended 11/30/15 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $55,675 Investor servicing fees (Note 2) 8,704 Custodian fees (Note 2) 6,322 Trustee compensation and expenses (Note 2) 708 Distribution fees (Note 2) 34,012 Administrative services (Note 2) 331 Reports to shareholders 14,211 Auditing and tax fees 43,303 Blue sky expense 61,959 Other 1,787 Fees waived and reimbursed by Manager (Note 2) (114,884) Total expenses Expense reduction (Note 2) (15) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,841 Net unrealized appreciation of investments during the year 33,943 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Intermediate-Term Municipal Income Fund 37 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 11/30/15 Year ended 11/30/14 Operations: Net investment income $152,523 $136,027 Net realized gain (loss) on investments 1,841 (7,457) Net unrealized appreciation of investments 33,943 427,059 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income Class A — (412) Class B — (1) Class C — (2) Class M — — Class Y — (7) From tax-exempt net investment income Class A (148,615) (133,120) Class B (286) (390) Class C (970) (408) Class M (130) (92) Class Y (2,612) (1,107) Increase (decrease) from capital share transactions (Note 4) 2,886,880 (46,508) Total increase in net assets NET ASSETS Beginning of year 11,810,004 11,436,422 End of year (including distributions in excess of net investment income of $52 and undistributed net investment income of $38, respectively) The accompanying notes are an integral part of these financial statements. 38 Intermediate-Term Municipal Income Fund This page left blank intentionally. Intermediate-Term Municipal Income Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset end of period to average to average turnover Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions end of period­ value (%) a (in thousands) net assets (%) b,c net assets (%) c (%) Class A­ November 30, 2015­ $10.16­ .12­ .03­ .15­ (.12) $10.19­ 1.50­ $14,206­ .85­ 1.19­ 1­ November 30, 2014­ 9.81­ .12­ .35­ .47­ (.12) 10.16­ 4.78­ 11,626­ .85­ 1.17­ 20­ November 30, 2013† 10.00­ .07­ (.19) (.07) 9.81­ * 11,310­ .59* d .68* d —* e Class B­ November 30, 2015­ $10.16­ .06­ .03­ .09­ (.06) $10.19­ .89­ $40­ 1.45­ .58­ 1­ November 30, 2014­ 9.81­ .06­ .35­ .41­ (.06) 10.16­ 4.16­ 50­ 1.45­ .57­ 20­ November 30, 2013† 10.00­ .03­ (.19) (.03) 9.81­ * 38­ .99* d .28* d —* e Class C­ November 30, 2015­ $10.16­ .04­ .03­ .07­ (.04) $10.19­ .74­ $385­ 1.60­ .43­ 1­ November 30, 2014­ 9.80­ .04­ .36­ .40­ (.04) 10.16­ 4.11­ 63­ 1.60­ .41­ 20­ November 30, 2013† 10.00­ .02­ (.20) (.02) 9.80­ * 10­ 1.08* d .18* d —* e Class M­ November 30, 2015­ $10.16­ .10­ .03­ .13­ (.10) $10.19­ 1.25­ $31­ 1.10­ .92­ 1­ November 30, 2014­ 9.80­ .09­ .36­ .45­ (.09) 10.16­ 4.63­ 10­ 1.10­ .91­ 20­ November 30, 2013† 10.00­ .05­ (.20) (.05) 9.80­ * 10­ .76* d .50* d —* e Class Y­ November 30, 2015­ $10.16­ .15­ .03­ .18­ (.15) $10.19­ 1.75­ $71­ .60­ 1.42­ 1­ November 30, 2014­ 9.81­ .14­ .35­ .49­ (.14) 10.16­ 5.04­ 61­ .60­ 1.41­ 20­ November 30, 2013† 10.00­ .08­ (.19) (.08) 9.81­ * 68­ .42* d .90* d —* e * Not annualized. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and/or brokerage service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2015 0.88% November 30, 2014 1.18 November 30, 2013 1.19 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 11/30/13 Class A 0.01% Class B 0.04 Class C 0.05 Class M 0.02 Class Y 0.01 e Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 40 Intermediate-Term Municipal Income Fund Intermediate-Term Municipal Income Fund 41 Notes to financial statements 11/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2014 through November 30, 2015. Putnam Intermediate-Term Municipal Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that pay interest that is exempt from federal income tax (but that may be subject to federal alternative minimum tax (AMT)) and that have intermediate-term maturities (three to ten years). The bonds Putnam Management invests in are mainly investment-grade in quality. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC, and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. 42 Intermediate-Term Municipal Income Fund Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At November 30, 2015, the fund had the following capital loss carryovers available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $629 $5,486 $6,115 Intermediate-Term Municipal Income Fund 43 Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from dividends payable. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $284,886 Unrealized depreciation (19,019) Net unrealized appreciation 265,867 Undistributed tax-exempt income 10,459 Capital loss carryforward (6,115) Cost for federal income tax purposes $12,976,001 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.590% of the first $5 billion, 0.390% of the next $50 billion, 0.540% of the next $5 billion, 0.370% of the next $50 billion, 0.490% of the next $10 billion, 0.360% of the next $100 billion and 0.440% of the next $10 billion, 0.355% of any excess thereafter. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2017, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $12,388 as a result of this limit. Putnam Management has also contractually agreed, through March 30. 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $102,496 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 44 Intermediate-Term Municipal Income Fund Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $8,382 ClassM 9 ClassB 32 ClassY 127 ClassC 154 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $15 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $9, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC and classM shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC and classM shares, respectively. The Trustees have approved payment by the fund at the annual rate of 0.25%, 0.85%, 1.00% and 0.50% of the average net assets attributable to classA, classB, classC and classM shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $31,335 ClassM 69 ClassB 412 Total ClassC 2,196 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $716 and no monies from the sale of classA and classM shares, respectively, and received no monies and $49 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Intermediate-Term Municipal Income Fund 45 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $2,609,865 $167,602 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 11/30/15 Year ended 11/30/14 ClassA Shares Amount Shares Amount Shares sold 326,932 $3,320,075 224,454 $2,246,226 Shares issued in connection with reinvestment of distributions 3,010 30,585 1,451 14,587 329,942 3,350,660 225,905 2,260,813 Shares repurchased (79,878) (809,309) (235,014) (2,355,057) Net increase (decrease) Year ended 11/30/15 Year ended 11/30/14 ClassB Shares Amount Shares Amount Shares sold — — 4,991 $49,810 Shares issued in connection with reinvestment of distributions 28 286 37 371 28 286 5,028 50,181 Shares repurchased (985) (10,019) (4,025) (41,024) Net increase (decrease) Year ended 11/30/15 Year ended 11/30/14 ClassC Shares Amount Shares Amount Shares sold 32,662 $332,166 18,794 $186,065 Shares issued in connection with reinvestment of distributions 93 942 27 276 32,755 333,108 18,821 186,341 Shares repurchased (1,208) (12,216) (13,623) (137,264) Net increase Year ended 11/30/15 Year ended 11/30/14 ClassM Shares Amount Shares Amount Shares sold 1,970 $20,001 — $— Shares issued in connection with reinvestment of distributions 13 130 8 86 1,983 20,131 8 86 Shares repurchased — Net increase 8 46 Intermediate-Term Municipal Income Fund Year ended 11/30/15 Year ended 11/30/14 ClassY Shares Amount Shares Amount Shares sold 40,147 $409,894 26,162 $256,122 Shares issued in connection with reinvestment of distributions 250 2,530 99 991 40,397 412,424 26,261 257,113 Shares repurchased (39,434) (398,185) (27,184) (267,697) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassA 901,481 64.7% $9,186,091 ClassB 1,013 25.7 10,322 ClassC 1,010 2.7 10,292 ClassM 1,022 34.1 10,414 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Intermediate-Term Municipal Income Fund 47 Federal tax information (Unaudited) The fund has designated 100% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 48 Intermediate-Term Municipal Income Fund About the Trustees Independent Trustees Intermediate-Term Municipal Income Fund 49 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of November 30, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 50 Intermediate-Term Municipal Income Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Intermediate-Term Municipal Income Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Intermediate-Term Municipal Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Intermediate-Term Municipal Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees November 30, 2015	$38,108	$ — $5,100	$ — November 30, 2014	$37,006	$ — $5,000	$ — For the fiscal years ended November 30, 2015 and November 30, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,100 and $5,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
